 

Exhibit 10.2

 

 

June 10, 2005

 

 

Lynn Turner

Quantum Geophysical, Inc.

One Riverway, Suite 2100

Houston, TX  77056

 

Re:                             Contract C001887:  (840) Remote Unit, RSR-3, 96
Mb; (1) Transcriber-2 for RSR; (6) Data Collector, DCU, I-O RSR; (8) RSR —
Battery Charger, 16; (1) RSR Antenna w/Trailer

 

Dear Mr. Turner:

 

Attached is the Lease Agreement for the above referenced equipment.  Please sign
where indicated and return (via fax) a copy of the Agreement.  If applicable,
please complete, sign and return a Texas Sales Tax Exemption Certificate.

 

An initial invoice will follow.  Payments are due at the beginning of each
30-day lease period.  If you have questions regarding these invoices please
contact Heidi Keller in accounting.

 

We also require a copy of the insurance binder naming Mitcham Industries as loss
payee for the above rented equipment.

 

In addition, we would like to thank you for choosing Mitcham Industries, Inc.,
to supply your equipment needs and hope that we are above to serve you in the
future.  If you have any questions concerning this contract or need additional
information, please call me.

 

 

Sincerely,

 

 

 

 

 

/s/ Billy F. Mitcham

 

 

 

 

 

 

Billy F. Mitcham

 

 

President and CEO

 

 

 

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THE STATE OF TEXAS

 

COUNTY OF WALKER

 

MITCHAM INDUSTRIES, INC., herein referred to as “Lessor,” hereby leases to the
below named Company, herein referred to as “Lessee,” and Lessee hereby leases
from Lessor, the equipment described below, herein referred to as the
“Equipment,” SUBJECT TO THE TERMS AND CONDITIONS STATED BELOW:

 

Lease Number

 

C001887

 

Date

 

06/10/05

Company

 

Quantum Geophysical, Inc.

 

Effective Date

 

06/10/05

Ship Via

 

 

 

Customer ID

 

QUA050

Ship Date

 

04/01/05

 

Payment

 

$167,225.00

Due Date

 

06/10/05

 

Rental Period

 

9 (nine) Months

Terms

 

Due On Receipt

 

Salesperson

 

Guy Rogers

 

 

 

 

 

 

 

Sell to

 

 

 

Ship to

 

 

 

 

 

 

 

 

 

Quantum Geophysical, Inc.

 

 

 

Quantum Geophysical, Inc.

Suite 2100

 

 

 

Suite 2100

 

 

One Riverway

 

 

 

One Riverway

 

 

Houston, TX 77056

 

 

 

Houston, TX 77056

 

 

 

ARTICLE I. LIST OF EQUIPMENT

 

 

 

 

 

Monthly

 

Monthly

Quantity

 

Description

 

Rent Each

 

Total Rent

 

 

 

 

 

 

 

(840)

 

Remote Unit, RSR-3, 96 Mb

 

$

186.00

 

$

156,240.00

(840)

 

RSR Radome

 

$

0.00

 

$

0.00

(840)

 

RSR Antenna

 

$

0.00

 

$

0.00

(1)

 

Transcriber-2 for RSR

 

$

4,785.00

 

$

4,785.00

(6)

 

Data Collector, DCU, I-O RSR

 

$

420.00

 

$

2,520.00

(8)

 

RSR — Battery Charger, 16

 

$

350.00

 

$

2,800.00

(1)

 

RSR Antenna w/Trailer

 

$

880.00

 

$

880.00

 


ARTICLE II.  TERM AND RENEWAL

               

2.1          Commencement.  Lessee agrees to take possession of the leased
equipment in good and working order FOB Lessor’s place of business at
Huntsville, Texas or at such other place designated by Lessor in writing. 
Lessee shall not receive credit of rentals for any early return of the equipment
unless such credit is expressed in a written memorandum executed by both parties
to this agreement.

 

2.2          Rental Amount.  Lessee shall pay to Lessor all rental amounts
described above (together with additional rental as herein prescribed), in equal
monthly installments, payable in advance on

 

2

--------------------------------------------------------------------------------


 

the same day of each calendar month hereafter until the total sum hereof set
forth has been paid in full, the first monthly installment being due and payable
on the effective date of this Lease, and continuing thereafter on the same day
of each succeeding month thereafter for the term of this Lease unless sooner
terminated.  Said rental payments are to be paid at the offices of Lessor in
Huntsville, Texas, or as otherwise designated by Lessor in writing.  Lessee
shall be liable for and shall pay a charge equal to 5% (Five Percent) of any
monthly rental if such rental is paid more than 15 days after the due date.  Any
security deposit shall be payable by Lessee upon execution hereof which shall be
credited against the cost of repairs as prescribed in Article III B of this
Agreement.

 

2.3          Option to Renew.  It is understood and agreed that Lessee shall
have the option to renew and extend this Lease for an additional thirty (30) day
period provided Lessee is not in default of this Lease, by giving Lessor
advanced written notice of same within and prior to the expiration of the
primary term of this Lease.  Said Lease, as renewed and extended, shall be in
accordance with the terms and provisions of this Lease.  Notwithstanding
anything herein to the contrary, it is understood and agreed that at any time
during the thirty (30) day option period, Lessee may cancel this Lease without
liability by giving 48 hour notice of termination at which time Lessee agrees to
return the equipment and pay a pro rata lease of 1/30th per day of the monthly
rate.

 

2.4          Continuation of Rental Payments After Primary Term.  In the event
the Equipment is damaged or destroyed or otherwise becomes inoperative, unusable
or unavailable and such condition continues after the primary term of the lease,
then Lessee agrees to continue to make monthly rental payment until the
Equipment is properly repaired and delivered to Lessor or in the event of total
destruction, until Lessor has received full payment for the replacement value of
the equipment.

 

2.5          Special or Consequential Damages.  In no event shall Lessor be
liable for special damages or for consequential damages.

 


ARTICLE III.  REPAIRS

3.1          Repairs During Lease Period.  Lessee, at its own expense, shall
keep the Equipment in good and efficient working condition at all times during
the term of this Lease.  If at any time, in the opinion of Lessor, the Equipment
is not in good and efficient working condition, Lessor, without prejudice to any
of its other rights or remedies, may give written notice to Lessee to place the
Equipment in good and efficient working condition and to insert all accessories
and to repair and replace parts that Lessor, in its sole judgment and discretion
deems necessary or appropriate under the circumstances; and if Lessee does not
comply with Lessor’s request within ten (10) days from the date of receipt of
such notice, Lessor may take possession of such Equipment and forthwith make
such repairs, and Lessee shall pay for same within 10 days from receipt of
Lessor’s invoice.  Rentals shall not be abated during such time.

 

3.2          Repairs Upon Expiration of Lease.  Lessee, at its own expense,
shall return the Equipment to Mitcham Industries, Inc., 44000 Hwy. 75 South,
Huntsville, Texas 77340 immediately upon the Expiration of this Lease in good
and efficient working condition.  Upon receipt of the Equipment if Mitcham
Industries, Inc. is of the opinion that the Equipment is not in good and
efficient working condition, then Mitcham Industries, Inc. shall repair and
replace parts and accessories that Mitcham Industries, Inc. in its sole judgment
and discretion, deems

 

3

--------------------------------------------------------------------------------


 

necessary or appropriate under the circumstances in order to restore the
Equipment to good and efficient working condition.  Lessee shall be liable for
and pay Lessor for TIME and MATERIAL and the cost of such repairs plus any and
all checkout fees within 10 days from receipt of Lessor’s invoice.

 


ARTICLE IV.  RISK OF LOSS

During the term of this Lease, all risks of loss, damage or destruction of the
Equipment, irrespective of cause, including but not limited to confiscation by a
governmental entity or an act of God, shall be upon Lessee.  The loss, damage or
destruction of the Equipment shall not release Lessee of its obligation
hereunder.

 


ARTICLE V.  INSURANCE

Lessee agrees to carry all-risk insurance on the leased equipment in at least
the amounts of $5,293,000.00, naming Lessor as an insured.  However, Lessee
shall be responsible for prosecuting all claims for loss or damage to the
Equipment under the said insurance policy.  Lessee shall also carry public
liability insurance covering the operation of the leased equipment in an amount
not less than $2,000,000.00, naming Lessor as an insured and workmen’s
compensation insurance which complies with the requirements of the laws of every
state, province or country in which Lessee operated the Equipment.  Lessee shall
furnish to Lessor, certificates of insurance for the insurance provided for
above and containing a provision that such insurance policies will not be
canceled without at least 15 days prior written notice to Lessor.  In the event
any of the leased Equipment shall not be covered by the required all-risk and
public liability insurance at any time while this Lease is in effect, Lessor
shall have the right to cover the leased Equipment with the required insurance
and to recover from Lessee the premiums paid for such insurance.  Lessee agrees
to indemnify and hold Lessor harmless from all claims, costs, expenses, damages
and liabilities, including reasonable attorney’s fees, if incurred, resulting
from, arising out of, or pertaining to the use or operations of the Equipment
during the term of the Lease.

 


ARTICLE VI.  INDEMNIFICATION

Lessee shall indemnify, protect and keep and hold harmless Lessor, its agents,
servants, successors and assignees from and against all losses, damages,
injuries, claims, demands and expenses, including legal expenses of whatsoever
nature arising out of the use or operation of any item of Equipment, regardless
of where, how and by whom operated.  Lessee shall assume responsibility for
other legal proceedings brought to enforce all such losses, damages, injuries,
claims, demands and expenses, and shall be responsible for the settlement of and
the defense of any suit or suits and pay all judgments entered in any such suit
or suits or other legal proceedings.  The indemnities and assumptions of
liabilities and obligations herein provided for shall continue in full force and
effect notwithstanding the termination of this Lease, whether by expiration of
time, by operation of law, or otherwise.  Lessor is an independent contractor
and nothing contained in the Lease shall authorize Lessee or any other person to
operate any item of Equipment so as to incur or impose any liability or
obligation for or on behalf of Lessor.

 


ARTICLE VII.  TAXES

Lessee shall pay all taxes and assessments in connection with the equipment. 
Lessor shall have the right, but not the obligation, to pay any taxes so
levied.  In such event Lessee shall reimburse Lessor thereof within ten (10)
days after receipt of Lessor’s invoice.

 

4

--------------------------------------------------------------------------------


 


ARTICLE VIII.  ASSIGNMENT

Lessee shall have no right to assign this Lease or sublet the leased equipment
without Lessor’s express written consent.

 


ARTICLE IX.  LIENS AND ENCUMBRANCES

Lessee will not suffer or permit any lien or encumbrance of any kind to be
placed against the Equipment, and it is specially understood and agreed that no
such lien or encumbrance made or attempted by Lessee shall be binding on Lessor
herein, but any such attempted lien or encumbrance shall be in all things
subordinate and inferior to the right of Lessor.

 


ARTICLE X.  WAIVER

Lessor’s failure to enforce any or all of the terms and conditions hereof in any
particular instance or instances shall not constitute a waiver of, or preclude
subsequent of, any or all of the same in any other instance.

 


ARTICLE XI.  DEFAULT BY LESSEE

If at any time Lessee should fail to pay any rental provided for herein on the
date when the rental shall be due, and said rental is not paid within 10 days
after it is due, or if Lessee shall not cure any other default under this Lease
within 15 days after it has been notified in writing or such default by Lessor,
then at any time thereafter and while such default continues, Lessor may, at its
option, cancel this Lease and repossess the Equipment and Lessee shall be liable
for all rental payments prescribed in this Lease plus the cost of repossessing
and transporting the same to Lessor’s place of business, plus the cost of
repairing and restoring the Equipment as herein prescribed.

 


ARTICLE XII.  RIGHT TO INSPECT

Lessor shall have the right to inspect the Equipment at any time during the
period of this Lease during reasonable business hours, and Lessee shall inform
Lessor of the location of such Equipment upon request.

 


ARTICLE XIII.  HOLDING OVER

There shall be no holding over by Lessee of the Equipment, however, in the event
such should occur, the first 5 days thereof shall be at regular monthly rate
herein prescribed, and all days thereafter shall be at twice such regular
monthly rate.

 


ARTICLE XIV.  ATTORNEY’S FEES

In case Lessor or Lessee brings an action at law or equity against the other in
order to enforce the provisions of this Lease, or as a result of an alleged
default under this Lease, the prevailing party in such action shall be entitled
to reasonable attorney’s fees from the other.

 


ARTICLE XV.  TERMINATION BY BANKRUPTCY

The allowance of any petition under the bankruptcy law or the appointment of a
receiver by Lessee or any of its assignees, or upon an assignment for the
general benefit of creditors of Lessee or any of its assigns, then in any of
such events, Lessor may terminate this Lease and any assignment thereof by
Lessor giving Lessee notice in writing of the exercise of Lessor’s option to
terminate this Lease, and upon such exercise, the equipment shall be forthwith
returned to Lessor

 

5

--------------------------------------------------------------------------------


 

at Lessee’s expense and Lessor is thereby expressly given the immediate right to
take possession of such equipment wherever situated.

 


ARTICLE XVI.  NOTICE

Notice contemplated by this Lease shall be sufficiently given or made if
delivered by certified mail to the addresses as follows:

 

If to Lessor

 

Mitcham Industries, Inc.

 

 

P. O. Box 1175

 

 

Huntsville, TX 77342-1175

 

 

 

If to Lessee:

 

Quantum Geophysical, Inc.

 

 

Suite 2100, One Riverway

 

 

Houston, TX 77056

 


ARTICLE XVII.  ENTIRE AGREEMENT AND AMENDMENT

This Lease Agreement constitutes the entire agreement between the parties and
there are not representations, warranties, collateral assignments, conditions,
expressed or implied in respect to the property of this Lease which affect the
rights of the parties other than as specifically contained herein, and this
Agreement may not be altered, modified, changed or amended without the express
written consent and amending instrument executed by both parties.

 


ARTICLE XVIII.  WARRANTY

Lessor warrants that the equipment shall be in good working order at the time of
delivery to Lessee.  THIS WARRANTY IS EXCLUSIVE AND LESSOR MAKES NO
REPRESENTATION OR WARRANTY OF ANY OTHER KIND, EXPRESS OR IMPLIED, WITH RESPECT
TO THE EQUIPMENT, WHETHER AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR OTHERWISE.  Lessee shall inspect the equipment immediately upon
receipt and shall notify Lessor in writing of any equipment not found to be in
good working condition.  Any claim for alleged defective equipment must be
received by Lessor in writing within three (3) days after delivery of equipment
to Lessee, or shall be deemed waived by Lessee.  LESSEE’S EXCLUSIVE REMEDY FOR
CLAIMS FOR DEFECTIVE EQUIPMENT SHALL BE THE REPAIR OR REPLACEMENT OF SUCH
EQUIPMENT AT LESSOR’S OPTION.  IN NO EVENT SHALL LESSOR BE LIABLE FOR INCIDENTAL
OR CONSEQUENTIAL DAMAGES.

 


ARTICLE XIX.  CONSTRUCTION AND VENUE

This Lease Agreement shall be governed by and interpreted in accordance with the
laws of the State of Texas.  This contract is performable in Walker County,
Texas where venue shall exclusively exist unless Lessor shall elect to bring a
cause of action in court to competent jurisdiction of another political
subdivision of any appropriate State, Province or Country.

 


ARTICLE XX.  COUNTERPARTS AND MULTIPLE COPIES

It is agreed that this Agreement may be executed in any number of counterparts
and multiple copies, each of which shall constitute an original recordable
document and agreement, and all of which shall constitute but one agreement.

 


6

--------------------------------------------------------------------------------


 

EXECUTED Effective As Above Prescribed.

 

 

 

 

 

ATTEST:

Lessor:

 

 

MITCHAM INDUSTRIES, INC.

 

 

 

 

 

/s/ Billy F. Mitcham, Jr.

 

 

 

By: Billy F. Mitcham, Jr.

 

 

Title: President & CEO

 

 

 

 

ATTEST:

Lessee:

 

 

QUANTUM GEOPHYSICAL, INC.

 

 

 

 

 

/s/ Lynn Turner

 

 

 

By: Lynn Turner

 

 

Title: President

 

 

7

--------------------------------------------------------------------------------


 

Replacement Cost

NEW CONTRACT: PAGE 1

 

CONTRACT NO. C001887

RENTAL PERIOD:

SALESPERSON:Guy Rogers

 

Quantum Geophysical, Inc.

 

Suite 2100

One Riverway

Houston, TX 77056

 

 

 

 

Shipment Date

04/01/05

 

 

 

 

Contact

Lynn Turner

 

Rent Id

 

QTY

 

Description

 

Serial Numbers:

 

Replacement
Cost

 

Total Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Remote Unit, RSR-3, 96 Mb

 

 

 

 

 

 

 

RSR

 

840

 

Remote Unit, RSR-3, 96 Mb

 

 

 

6,000.00

 

5,040,000.00

 

RSR-RADO

 

840

 

RSR Radome

 

 

 

 

 

 

 

RSR-ANTEN

 

840

 

RSR Antenna

 

 

 

 

 

 

 

T2-TRANSC

 

1

 

Transcriber-2 for RSR

 

 

 

108,000.00

 

108,000.00

 

DCU

 

6

 

Data Collector, DCU, I-O RSR

 

 

 

10,000.00

 

60,000.00

 

RSR-BC-16

 

8

 

RSR — Battery Charger, 16

 

 

 

7,500.00

 

60,000.00

 

RSR-TRAILE

 

1

 

RSR Antenna w/Trailer

 

 

 

25,000.00

 

25,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

5,293,000.00

 

 

8

--------------------------------------------------------------------------------


 

Attachment

NEW CONTRACT:   PAGE 1

 

CONTRACT NO.  C001887

RENTAL PERIOD:

SALESPERSON:   Guy Rogers

 

Quantum Geophysical, Inc.

Suite 2100

One Riverway

Houston, TX  77056

 

 

 

 

Shipment Date

04/01/05

 

 

 

 

Contact

Lynn Turner

 

Rent Id

 

QTY

 

Description

 

Serial Numbers:

 

Replacement
Cost

 

Total Price

 

 

 

 

 

 

 

 

 

 

 

 

 

RSR

 

840

 

Remote Unit, RSR-3, 96 Mb

 

 

 

186.00

 

156,240.00

 

RSR-RADO

 

840

 

RSR Radome

 

 

 

 

 

 

 

RSR-ANTEN

 

840

 

RSR Antenna

 

 

 

 

 

 

 

T2-TRANSC

 

1

 

Transcriber-2 for RSR

 

 

 

4,785.00

 

4,785.00

 

DCU

 

6

 

Data Collector, DCU, I-O RSR

 

 

 

420.00

 

2,520.00

 

RSR-BC-16

 

8

 

RSR — Battery Charger, 16

 

 

 

350.00

 

2,800.00

 

RSR-TRAILE

 

1

 

RSR Antenna w/Trailer

 

 

 

880.00

 

880.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

167,225.00

 

 

 

 

 

 

 

 

 

Tax

 

0.00

 

 

 

 

 

 

 

 

 

Total

 

167,225.00

 

 

9

--------------------------------------------------------------------------------